Citation Nr: 0948795	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  08-15 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for residuals of a compression fracture at T-12 (claimed as 
low back injury and arthritis).

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from January 1982 to January 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

By way of a June 2007 rating decision, the RO granted service 
connection for the residuals of a compression fracture at T-
12 and assigned a 10 percent rating, effective July 5, 2006.  
In March 2008, the RO increased the evaluation from 10 
percent to 20 percent disabling, effective July 5, 2006.

In June 2009, the Veteran testified at a hearing conducted 
before the undersigned Acting Veterans Law Judge at the RO.  
A transcript of this hearing is associated with the claims 
file.

Further, on multiple occasions during the current appeal, the 
Veteran asserted that he is unable to work due to his 
service-connected back disability.  Based on these 
contentions, the Board concludes that the issue of 
entitlement to a TDIU may be reasonably inferred from the 
evidence of record.  Rice v. Shinseki, 22 Vet. App. 447 
(2009) (finding that entitlement to TDIU is properly 
considered as part of the determination of the appropriate 
disability rating rather than as a separate claim).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The record reflects that the Veteran has been receiving 
Social Security Administration (SSA) disability benefits.  
(See June 2009 Hearing Transcript p. 8).  There is no 
evidence of VA having made efforts to obtain these records.  
SSA records must be obtained before a decision on the claims 
can be made.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1993).  

The Veteran reported that the residuals of a compression 
fracture at T-12 have worsened since his last VA examination 
in July 2008.  (Id. at 12). 
 
The VA Office of General Counsel has held that, while a lapse 
of time in and of itself does not necessarily require a re-
examination in rating cases, a further examination is needed 
in instances where the Veteran has reported a worsening in 
the disability since the last examination.  See VAOPGCPREC 
11-95 (April 7, 1995).  Therefore, additional development is 
warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 
(1990) (VA's duty to assist includes the conduct of a 
contemporaneous medical examination, in particular where it 
is contended that a service-connected disability has become 
worse).

Further, the Veteran reported recent treatment for his back 
at the VA Medical Center in Clarksburg, West Virginia.  Such 
records should be obtained on remand.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).

As the claim for an increased rating for the residuals of a 
compression fracture at T-12 may affect the outcome of the 
Veteran's TDIU claim, the Board finds that these issues are 
inextricably intertwined.  Thus, a Board decision as to TDIU 
at this time would be premature.  See Parker v. Brown, 7 Vet. 
App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision 
cannot be rendered unless both are adjudicated).



Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the SSA and 
obtain copies of medical records 
pertinent to the Veteran's claim for SSA 
benefits and a copy of the determination 
awarding benefits.  All records obtained 
pursuant to this request must be added to 
the claims file.  If the search for such 
records proves unsuccessful, 
documentation to that effect must be 
added to the claims file.

2.  The RO/AMC should obtain and 
associate with the claims folder copies 
of all recent treatment that the Veteran 
may have received at the Clarksburg VAMC 
since February 2008.  All such available 
records should be associated with the 
claims folder.  If the records are not 
available, a notation to that effect 
should be made in the claims folder.  

3.  Thereafter, the Veteran should be 
afforded another VA examination, with an 
appropriate examiner, to determine the 
current severity and all orthopedic and 
neurologic manifestations of the 
Veteran's service-connected residuals of 
a compression fracture at T-12.  The 
claims file should be made available to 
and reviewed by the examiner(s).  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail, including 
all orthopedic and neurologic residuals 
found to result from the service-
connected disability.  Based on a review 
of the claims file and the results of the 
examination, the examiner(s) should 
address the following:

a.  The examiner(s) should indicate 
whether there is incapacitation due to 
the Veteran's back pathology, detail 
ranges of motion, detail any neurological 
findings, to include the nerves or nerve 
groups affected, and otherwise describe 
all pertinent findings and symptoms 
associated with the service-connected 
residuals of a compression fracture at T-
12, including whether there is evidence 
of unfavorable ankylosis of the entire 
thoracolumbar spine.  

b.  The examiner(s) should indicate if 
there is functional loss due to pain, 
weakness, excess fatigability, or 
incoordination.  If feasible, this 
determination should be expressed in 
terms of the degree of additional range 
of motion lost.  

c.  The examiner(s) should also indicate 
if the disability results in 
radiculopathy to one or both of the upper 
and lower extremities.  If so, the 
examiner(s) should describe the extent 
and effect of such radiculopathy.  

d.  The examiner(s) should address 
whether it is at least as likely as not 
(50 percent probability or more) that the 
Veteran's service-connected residuals of 
a compression fracture at T-12, by 
itself, precludes the appellant from 
securing and following substantially 
gainful employment consistent with his 
education and occupational experience.  
Age may not be considered in rendering 
this opinion.

e.  A rationale should be provided for 
all opinions expressed.  The Veteran's 
medical records must be made available 
for the examiner(s) to review and the 
examination report(s) should indicate 
whether the examiner(s) reviewed the 
Veteran's medical records.

4.  Thereafter, the RO/AMC should 
readjudicate the Veteran's claims.  If 
the benefit sought on appeal remains 
denied, the Veteran should be provided a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


